EXHIBIT 10.46
 


SENIOR CONVERTIBLE PROMISSORY NOTE


$250,000
 Orange County, California
 
July 24, 2009



FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation (referred to herein as the “Borrower” or “Company”), hereby
unconditionally promises to pay to the order of CGM Custodian for the IRA of
David S. Nagelberg, its endorsees, successors and assigns (the “Holder” or
“Lender”), in lawful money of the United States, the principal sum of
Two-Hundred Fifty Thousand Dollars ($250,000) on the Maturity Date.
 
1.              Terms of Repayment and Conversion.  Principal of and interest on
this Note shall be due six months from date of issuance or, if earlier at the
option of the holder, upon a minimum of two million five hundred thousand
dollars ($2,500,000) net being received by the Borrower in any debt, equity or
other financing from the date of this Note.
 
a.           Upon the execution and delivery of this Note, the Holder shall
disburse to the Borrower the sum of $250,000, which is the principal amount. All
remaining amounts outstanding under this Note shall mature and become due and
payable in full on January 24, 2010 (the "Maturity Date"), subject to any prior
payment required by this Note.
 
b.           At any time and from time to time this Note shall be convertible,
in whole or in part, into shares of the Company’s Common Stock (“Conversion
Shares”) at the option of the Holder.  The Holder shall effect conversions by
delivering written notice to the Company specifying therein the principal amount
of this Note to be converted.  The number of Conversion Shares issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note to be converted plus any
accrued but unpaid interest thereon, by (y) the Conversion Price, where the
“Conversion Price” shall equal $1.00.  The Conversion Price shall be
appropriately and equitably adjusted following any stock splits, stock
dividends, spin-offs, distributions and similar events.  The Conversion Shares
shall be duly and validly issued, fully paid and non-assessable and, following
the applicable Rule 144 holding period, freely tradable.  The Holder shall
receive the stock certificate(s) within ten (10) business days following the
date of conversion.


2.              Interest Rate.  This Note shall accrue interest on the principal
for a period of six (6) months from the date of this Note at a rate of twelve
percent (12%) per annum (the “Interest Rate”).  Interest shall be calculated on
the basis of a 365-day year for the actual number of days elapsed.  All payments
hereunder shall be paid in cash and to be applied first to the payment of
accrued interest, and the remaining balance to the payment of principal.


3.              Shares of Common Stock.  The Lender shall receive 25,000 shares
of the Company’s restricted common stock.  The Holder shall the receive stock
certificate within ten (10) business days of signing.


4.              Events of Default.  If any of the events of default specified in
this Section shall occur, Holder may, so long as such condition remains uncured
for a period of seven (7) days, declare the entire principal and unpaid accrued
interest hereon immediately due and payable, by notice in writing to the
Company, this Note and any other obligations of the Borrower to the Lender,
shall become due immediately, without demand or notice. In the Event of
Default(s), the Company shall pay any and all legal and administrative fees
associated with remedying the Event of Default(s):
 
1

--------------------------------------------------------------------------------


 
a.
Default in the payment of the principal or unpaid accrued interest of this Note
when due and payable;

 
 
b.
Failure to issue Conversion Shares within ten (10) business day after request
following a conversion hereunder; or

 
 
c.
Filing of bankruptcy proceedings involving the Company.

 
 
d.
Additional default provisions: Upon such act of default, the Holder shall be
entitled to the following relief, in addition to all of its rights and remedies
under law and/or equity:

 
 
i.
Interest rate for the Note, including any unpaid interest and principal amounts,
shall be adjusted to 18%

 
5.              Successors and Assigns: Assignment.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  Nothing in this Note, express or implied,
is intended to confer upon any party, other than the parties hereto and their
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Note, except as expressly provided herein.  The Company may
not assign this Note or any of the rights or obligations referenced herein
without the prior written consent of Holder.


6.              Prepayment.  This Note may be prepaid in whole or in part, at
any time, with the prior written consent of the Lender, upon at least ten
business days prior written notice to the Holder. 


7.              Governing Law.  This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
8.              Notices.  For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given as of the date if delivered in person or
by telecopy, on the next business day, if sent by a nationally recognized
overnight courier service, and on the second business day if mailed by
registered mail, return receipt requested, postage prepaid, and if addressed to
the Company then at its principal place of business, or if addressed to the
Holder, then the last known address on file with the Company.


9.              Heading; References.  The headings have been inserted for
convenience only and are not to be considered when construing the provisions of
this Agreement.
 
2

--------------------------------------------------------------------------------


10.              Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto in respect of the terms of this Note by
the Holder and by the Company, superseding all negotiations, prior discussions,
prior written, implied and oral agreements, preliminary agreements and
understandings with Company or any of its officers, employees or agents.
 
 
IN WITNESS WHEREOF, the Borrower has executed this Promissory Note as of the
date first set forth above.
 


Borrower:




LOCATION BASED TECHNOLGIES, INC.





By: /s/ David M. Morse
Name:  David M. Morse
Title:  CEO






Lender:




CGM Custodian for the IRA of David S. Nagelberg





By: /s/ David S. Nagelberg
Name:  David S. Nagelberg
 
 
 
3
